Citation Nr: 1543769	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  05-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to March 1981, including service in Vietnam. He died in October 2002 and the appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in St Petersburg, Florida. In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for colon cancer due to Agent Orange for purposes of accrued benefits, entitlement to DIC under 38 U.S.C.A. § 1318, and eligibility for DEA.

In April 2007, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is associated with the claims file. 

In an August 2007 decision, the Board denied the appellant's claims.  In an April 2009 Memorandum decision, the United States Court of Appeals for Veterans Claims (Court), vacated the Board's decision and remanded the claims.

In October 2009, the Board remanded the claims for development indicated in the
Joint Motion, specifically, to obtain hospice treatment records. The RO obtained
these records and therefore complied with the Board's remand instructions. Stegall
v. West, 11 Vet App 268, 271 (1998).
The case was returned to the Board, and in a July 2011 decision, the Board, in pertinent part, denied the appellant's claim for service connection for the cause of the Veteran's death. The appellant then appealed the Board's July 2011 decision denying her claim to the Court.

In a Memorandum Decision dated in January 2013, the Court set aside the Board's
decision denying the Veteran's claim of entitlement to service connection for the
cause of the Veteran's death, and remanded it for further development and
readjudication consistent with the Court's Decision.

In October 2013 and August 2014, the Board remanded the claim for additional development, consistent with the Court's Memorandum Decision.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

The death certificate indicates that the primary, and only, cause of death, was colon
cancer. The appellant's claim is that the colon cancer was related to Agent Orange
exposure, notwithstanding its absence from the list of diseases presumed service
connected in veterans exposed to Agent Orange. In the alternative, the appellant
argues that the Veteran's cancer did not originate in the colon, and may have
originated in the region of his right inguinal hernia repair (performed in service) or be of a type that is presumptively service connected for veterans exposed to Agent Orange.

Consistent with the Court's January 2013 Memorandum Decision, the Board remanded the matter for opinion on the nature and etiology of the Veteran's colon cancer, to include opinion as to whether a primary location of the cancer could be identified.  

In April 2014, the reviewing VA physician stated that it was at least as likely as not that the Veteran's terminal colon cancer originated somewhere else other than his colon, and discussed the findings of previous physicians Dr. R., Dr. C., and Dr. Y. who have indicated that the tumor could have originated in a site other than the colon (though the site was not specified).  The physician therefore determined that the primary location was completely unknown as no other doctor speculated as to where the primary site could be.  As to the nexus element, the physician stated that this question could not be resolved without mere speculation since the possible primary site was unknown.  

In the August 2014 remand, the Board found this opinion inadequate because of the lack of medical reasoning supporting the statement that the primary cancer location could not be identified.  Moreover, the physician did not provide any nexus opinion as to the relationship between the Veteran's colon cancer and service, to include herbicide exposure.

In an April 2015 opinion, a VA hematology/oncology attending physician noted that he concurred with April 2014 opinion.  Based on the fact that the colonic mucosa was not involved on the pathology specimen, he found it is at least as likely as not that the Veteran's terminal cancer may have originated from another site (either from within the colon, or outside of the colon altogether).
On the basis of available records, and the lack of certainty as to whether or not certain stains were done on the path specimen in order to further delineate a possible extracolonic primary site, he also agreed with the opinions of prior physicians reviewing this case, in that any thoughts on what the actual extracolonic primary site could be, would indeed be only speculation. Therefore, he found that it would not be possible to determine whether there was any link to herbicide exposure.

Again, the physician did not provide any nexus opinion as to the relationship between the Veteran's colon cancer and service other than herbicide exposure.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  For the foregoing reason, the Board believes that this matter must again be remanded for addendum opinion on the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file to the physician who provided the April 2015 VA opinion, or if he is unavailable, to another appropriate medical professional.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (greater than 50 percent probability or greater), that the fatal disease process-regardless of the primary location of the cancer-had its clinical onset during service or within one year of discharge, or otherwise is due to an event or incident during active service, to include herbicide exposure and treatment for right inguinal hernia.

In providing the requested opinion, the examiner is asked to review the entire claims file and considered the Veteran's service treatment records and records between his diagnosis in 2001 and death in October 2002, to specifically include the January 2002 report noting development of  metastatic adenocarcinoma, "morphologically consistent with colonic primary in the right inguinal region."  

The physician should be instructed that it is imperative that a thorough and complete rationale be given for each opinion expressed.

2.  The AOJ should undertake any additional development deemed warranted.

3.  Then, the AOJ should readjudicate the appellant's claim for service connection for the cause of the Veteran's death. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




